1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    LINDA C. ALLISON, #179741
     Federal Defenders Office
3    Assistant for the Federal Defender
     801 I Street, 3rd Floor
4    Sacramento, CA 95814
     Tel: 916-498-5700 Fax: 916-498-5710
5
     Attorneys for Defendant
6    RACHEL MADONNA
7
8
9                               IN THE UNITED STATES DISTRICT COURT
10                             FOR THE EASTERN DISTRICT OF CALIFORNIA
11
12   UNITED STATES OF AMERICA,                    )   Case No. 2:21-cr-00052-CKD
                                                  )
13         Plaintiff,                             )   STIPULATION AND ORDER TO CONTINUE
                                                  )   STATUS CONFERENCE AND EXCLUDE
14                        v.                      )   TIME UNDER THE SPEEDY TRIAL ACT
                                                  )
15   RACHEL MADONNA,                              )   Date: May 13, 2021
                                                  )   Time: 9:00 a.m.
16         Defendant.                             )   Judge: Hon. Carolyn K. Delaney
                                                  )
17                                                )
                                                  )
18
19           IT IS HEREBY STIPULATED between the parties through their respective counsel,
20   Alstyn Bennett, Assistant United States Attorney, and Linda C. Allison, Assistant Federal
21   Defender, attorney for RACHEL MADONNA, that the status conference set on May 13, 2021 at
22   9:00 a.m. be continued to July 29, 2021 at 9:30 a.m.
23           This continuance is requested because defense counsel needs additional time to investigate,
24   review and provide documents to the government to further discuss plea negotiations. The parties
25   agree that the ends of justice served by granting defendant’s request for a continuance outweigh
26   the best interest of the public and the defendant in a speedy trial.
27   ///
28

      Stipulation and [Proposed] Order to              -1-
      Continue Status Conference
1            The parties agree to continue the status conference to July 29, 2021. Additionally, the
2    parties stipulate that for the purpose of computing time under the Speedy Trial Act, the Court
3    should exclude time from the date of this order through July 29, 2021, for defense preparation and
4    investigation pursuant to 18 U.S.C. § 3161(h)(7)(A) and (B)(iv) [reasonable time to prepare]
5    (Local Code T4).
6
     DATED: May 10, 2021                                  Respectfully submitted,
7
8                                                         HEATHER WILLIAMS
                                                          Federal Defender
9
                                                          /s/Linda C. Allison
10                                                        LINDA C. ALLISON
                                                          Assistant to the Federal Defender
11
                                                          Attorneys for Defendant
12                                                        RACHEL MADONNA

13
     Dated: May 10, 2021                                  PHILLIP A. TALBERT
14                                                        Acting United States Attorney

15
                                                          /s/ Alstyn Bennett
16                                                        ALSTYN BENNETT
                                                          Assistant United States Attorney
17
18
19
20
21
22
23
24
25
26
27
28

      Stipulation and [Proposed] Order to           -2-
      Continue Status Conference
1                                               ORDER
2            IT IS HEREBY ORDERED that the status conference set for May 13, 2021 be continued
3    to July 29, 2021 at 9:30 a.m. It is further ordered that the time from the date of the parties’
4    stipulation, May 10, 2021, up to and including July 29, 2021, shall be excluded from the
5    computation of time within which the trial of this case must be commenced under the Speedy Trial
6    Act, pursuant to 18 U.S.C. § 3161(h)(7)(A) and (B)(iv) [reasonable time to prepare] (Local Code
7    T4).
8            IT IS SO ORDERED.
9
     Dated: May 11, 2021
10                                                  _____________________________________
                                                    CAROLYN K. DELANEY
11
                                                    UNITED STATES MAGISTRATE JUDGE
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

      Stipulation and [Proposed] Order to          -3-
      Continue Status Conference
